DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Application is in response to communication filed on 03/03/2021.  Claims 1-16 were previously presented and pending.  Applicant filed a preliminary amendment on 04/12/2021 Claims 1-16 have been amended.  Claims 17-20 have been added.  Claims 1-20 are currently pending.

Priority
	This application is continuation of application 15/982489 now US Patent 10965581.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Interview Summary  
	Examiner proposed claim amendments to promote compact prosecution in order to advance prosecution.  On 03/02/2022 Examiner was informed the client would like to see an official rejection and not amend any claims until a formal correspondence has been received. Please see attached Interview Summary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-16 are rejected on the ground of nonstatutory double patenting over claims 1-14 of U.S. Patent No. 10965581 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows in the table below: 

Patent 10965581
Instant App 17191041

obtaining, by a first network node in the network domain, topology information of a plurality of network nodes comprised by each path between an ingress node and an egress node in the network domain, the topology information comprising a physical link delay between two adjacent network nodes in the network nodes and a node residence time of each of the network nodes, wherein the topology information further comprises first topology information, and wherein obtaining the topology information of the network nodes comprises: 





obtaining, by the first network node, a first physical link delay in the first topology information, the first physical link delay comprising a link delay between the first network node and an adjacent first neighboring node; and 
obtaining, by the first network node, a node residence time of the first network node in the first topology information; 

obtaining, by the first network node, a transmission delay of each path between the ingress node and the egress node according to the topology information, the transmission delay of each path comprising a sum of the physical link delay between the two adjacent network nodes on each path and node residence times of the network nodes on each path; 
determining, by the first network node, a plurality of target transmission paths between the ingress node and the egress node according to the transmission delay of each path; and 
transmitting, by the first network node, a low-delay service packet using two or more of the target transmission paths.

2. The method of claim 1, wherein the topology information further comprises second topology information, wherein obtaining the topology information of the network nodes comprises receiving, by the first network node, the second topology information from a second network node in the network nodes, wherein the second topology information comprises a second physical link delay between the second network node and a second neighboring node in the network nodes and a node residence time of the second network node, and wherein the second neighboring node comprises a neighboring node of the second network node.

3. The method of claim 1, wherein obtaining the node residence time of the first network node in the first topology information comprises: obtaining, by the first network node, load of the first network node; and obtaining, by the first network node, the node residence time of the first network node according to the load and a mapping table, wherein the mapping table comprises a correspondence between the load and a node residence time of the first network node.
4. The method of claim 1, wherein obtaining the first physical link delay in the first topology information comprises: receiving, by the first network node, a delay measurement packet directly from the first neighboring node, wherein the delay measurement packet comprises a sending time stamp of sending the delay measurement packet by the first neighboring node; and obtaining, by the first network node, the first physical link delay according to a receiving time stamp of receiving the delay measurement packet and the sending time stamp in the delay measurement packet.
5. The method of claim 1, wherein obtaining the first physical link delay in the first topology information comprises: receiving, by the first network node, a plurality of delay measurement packets directly from the first neighboring node, wherein each of the delay measurement packets comprises a sending time stamp of sending each delay measurement packet by the first neighboring node; obtaining, by the first network node, a plurality of physical link delays between the first network node and the first neighboring node according to a receiving time stamp of receiving each delay measurement packet and the sending time stamp in each delay measurement packet; and determining, by the first network node, the first physical link delay 
6. The method of claim 1, wherein the low-delay service packet is transmitted in a low-delay packet queue, and wherein a transmission delay of the target transmission path meets a delay requirement of the low-delay service packet.
7. The method of claim 6, wherein determining the target transmission path between the ingress node and the egress node comprises determining, by the first network node as the target transmission path, at least two paths in a plurality of paths in all paths between the ingress node and the egress node whose transmission delays meet the delay requirement of the low-delay service packet, and wherein the at least two paths transmit the low-delay service packet in the low-delay packet queue in a load sharing manner.


obtaining, by a first network node in the network domain, a physical link delay between an ingress node and an egress node; 




obtaining a node residence time of each network node; 




2. The method of claim 1, wherein the obtaining, by a first network node, a physical link delay between and ingress node and an egress node two and obtaining a node residence time of each network node further comprises:
obtaining, by the first network node, a first physical link delay between the first network node and an adjacent first neighboring node, wherein the adjacent first neighboring node is the ingress node or the egress node; and 

obtaining, by the first network node, a node residence time of the first network node.



















determining at least two target transmission paths between the ingress node and the egress node based on the physical link delay and the node residence times; and 
transmitting a low-delay service packet on the at least two target transmission paths.




3. The method of claim 1, wherein the obtaining, by a first network node a physical link delay between an ingress node and an egress node and obtaining a node residence time of each network node further comprises: obtaining, by the first network node, a second physical link delay, wherein the second physical link delay comprises a link delay between a second network node and an adjacent second neighboring node, and wherein the adjacent second neighboring node is the ingress node or the egress node; and obtaining, by the first network node, a node residence time of the second network node.







4. (Currently Amended) The method of claim 2, wherein obtaining the node residence time of the first network node comprises: obtaining, by the first network node, a load of the first network node; and obtaining, by the first network node, the node residence time of the first network node according to the load and a mapping table, wherein the mapping table comprises a correspondence between the load and the node residence time of the first network node.


5. The method of claim 2, wherein obtaining the first physical link delay comprises:
receiving, by the first network node, a delay measurement packet directly from the first neighboring node, wherein the delay measurement packet comprises a sending time stamp of sending the delay measurement packet by the first neighboring node; and
obtaining, by the first network node, the first physical link delay according to a receiving time stamp of receiving the delay measurement packet and the sending time stamp in the delay measurement packet.



6. The method of claim 2, wherein obtaining the first physical link delay comprises:
receiving, by the first network node, a plurality of delay measurement packets directly from the first neighboring node, wherein each of the delay measurement packets comprises a sending time stamp of sending each delay measurement packet by the first neighboring node; obtaining, by the first network node, a plurality of physical link delays between the first network node and the first neighboring node according to a receiving time stamp of receiving each delay measurement packet and the sending time stamp in each delay measurement packet; and determining, by the first network node, the first physical link delay based on the physical link delays.





7. The method of claim 1, wherein the low-delay service packet is transmitted in a low-delay packet queue, and wherein a transmission delay of the target transmission path meets a delay requirement of the low-delay service packet.



8. (Currently Amended) The method of claim 7, wherein the determining, by the first network node, at least two target transmission paths between the ingress node and the egress node based on the physical link delay and the node residence times comprises: determining, by the first network node as the target transmission path, at least two paths between the ingress node and the egress node, wherein transmission delays meet the delay requirement of the low-delay service packet, and wherein the at least two paths share the load of transmitting the low-delay service packet in the low-delay packet queue.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US Pub 20060050635), and further in view of Fu et al. (US Pub 20130212268).
¶0059 and ¶0061), applied to a network domain (see Yamada fig.1 item 20), comprising:
obtaining, by a first network node in the network domain, a physical link delay between an ingress node and an egress node (see Yamada ¶0143-0144 calculating and determining delay time for each path);
determining at least two target transmission paths between the ingress node and the egress node based on the physical link delay (see Yamada fig.3 and fig.5 and ¶0146-0147 selecting one path among the paths detected); and
transmitting a low-delay service packet on the at least two target transmission paths (see Yamada ¶0087 sending instructions on selected path).
Yamada is silent to explicitly teach obtaining a node residence time of each network node.  
Fu teaches a route control method and system where a path computing apparatus acquires latency values for a link between each node and each adjacent node (see Fu abstract).  
Furthermore Fu teaches a node residence time of each of the network nodes, and node residence times of the network nodes on each path (see Fu fig.1 and ¶0055-0057 acquiring latency values of each of the nodes and latency values of all links connected to the node respectfully).
Therefore it would have been obvious at the time of the invention to a person having ordinary skill in the art to which the subject matter pertains to modify the delay guarantee path system taught by Yamada with the route control method with latency 

2. For claim 2, Yamada/Fu teaches the method of claim 1, wherein the obtaining, by a first network node, a physical link delay between an ingress node and an egress node and obtaining a node residence time of each network node further comprises: obtaining, by the first network node, a first physical link delay between the first network node and an adjacent first neighboring node, wherein the adjacent first neighboring node is the ingress node or the egress node (see Yamada ¶0143-0144 calculating and determining delay time for each path); and obtaining, by the first network node, a node residence time of the first network node (see Fu ¶0056, ¶0060 average latency value for each node).

3. For claim 3, Yamada/Fu teaches the method of claim 1, wherein the obtaining, by a first network node, a physical link delay between an ingress node and an egress node and obtaining a node residence time of each network node further comprises: obtaining, by the first network node, a second physical link delay, wherein the second physical link delay comprises a link delay between a second network node and an adjacent second neighboring node, and wherein the adjacent second neighboring node is the ingress node or the egress node see Yamada ¶0143-0144 calculating and determining delay time for each path); and obtaining, by the first network node, a node residence time of the second network node (see Yamada figs.3, 5 and ¶0137-0147, and Fu ¶0056, ¶0060 average latency value for each node).

4. For claim 4, Yamada/Fu teaches the method of claim 2, wherein obtaining the node residence time of the first network node comprises: obtaining, by the first network node, a load of the first network node; and obtaining, by the first network node, the node residence time of the first network node according to the load and a mapping table, wherein the mapping table comprises a correspondence between the load and the node residence time of the first network node (see Fu ¶0060 average latency is configured by management plane according to a capacity or it is computed after node operation).
.
5. For claim 5, Yamada/Fu teaches the method of claim 2, wherein obtaining the first physical link delay comprises: receiving, by the first network node, a delay measurement packet directly from the first neighboring node, wherein the delay measurement packet comprises a sending time stamp of sending the delay measurement packet by the first neighboring node; and obtaining, by the first network node, the first physical link delay according to a receiving time stamp of receiving the delay measurement packet and the sending time stamp in the delay measurement packet (see Yamada figs.3, 5 and ¶0137-0147 and Fu ¶0060).

6. For claim 6, Yamada/Fu teaches the method of claim 2, wherein obtaining the first physical link delay comprises: receiving, by the first network node, a plurality of delay measurement packets directly from the first neighboring node, wherein each of the delay measurement packets comprises a sending time stamp of sending each delay measurement packet by the first neighboring node (see Yamada figs.3, 5 and ¶0137-

7. For claim 7, Yamada/Fu teaches the method of claim 1, wherein the low-delay service packet is transmitted in a low-delay packet queue, and wherein a transmission delay of the target transmission path meets a delay requirement of the low-delay service packet (see Fu ¶0060).

8. For claim 8, Yamada/Fu teaches the method of claim 7, wherein the determining, by the first network node, at least two target transmission paths between the ingress node and the egress node based on the physical link delay and the node residence times comprises: determining, by the first network node as the target transmission path, at least two paths between the ingress node and the egress node,  wherein transmission delays meet the delay requirement of the low-delay service packet, and wherein the at least two paths share the load of transmitting the low-delay service packet in the low-delay packet queue (see Yamada figs.3, 5 and ¶0137-0147 and Fu ¶0060).

9. With respect to independent claim 9, please see the rejection of claim 1.

11. For claim 11, see the rejection of claim 3.
12. For claim 12, see the rejection of claim 4.
13. For claim 13, see the rejection of claim 5.
14. For claim 14, see the rejection of claim 6.
15. For claim 15, see the rejection of claim 7.
16. For claim 16, see the rejection of claim 8.
17. With respect to independent claim 17, please see the rejection of claim 1.
18. For claim 18, see the rejection of claim 2.
19. For claim 19, see the rejection of claim 3.
20. For claim 20, see the rejection of claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.A/
March 10, 2022Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456